Case 2:18-cv-00546-JRG Document 59-18 Filed 09/12/19 Page 1 of 2 PageID #: 3289




                     EXHIBIT 13
Case 2:18-cv-00546-JRG Document 59-18 Filed 09/12/19 Page 2 of 2 PageID #: 3290




 Distances obtained from the Distance Calculator (https://www.distancecalculator.net/) on
 September 8, 2019.

          Starting Point                   Destination                        Distance

  Corona, CA                      San Francisco, CA               382.81 mi

  Corona, CA                      Marshall, TX                    1341.77 mi
